

115 HRES 1130 IH: Expressing the sense of the House of Representatives that the Citizens’ Stamp Advisory Committee, as an entity of the United States Postal Service, should issue a commemorative stamp in honor of the 150th anniversary of the Metropolitan Museum of Art.
U.S. House of Representatives
2018-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1130IN THE HOUSE OF REPRESENTATIVESOctober 23, 2018Mr. Nadler (for himself, Mrs. Carolyn B. Maloney of New York, Ms. Clarke of New York, Mr. Crowley, Mr. Donovan, Mr. Engel, Mr. Espaillat, Mr. Higgins of New York, Mr. Jeffries, Mr. King of New York, Mr. Sean Patrick Maloney of New York, Mr. Serrano, Mr. Suozzi, Mr. Tonko, Ms. Velázquez, Mr. Cohen, Ms. DeLauro, Mr. Doggett, Ms. Esty of Connecticut, Mr. Hastings, Mr. Huffman, Mr. Lance, Ms. Jackson Lee, Mr. Ted Lieu of California, Mr. Pallone, Ms. Pingree, Mr. Schiff, Mr. Sires, Mr. Smith of Texas, and Mr. Takano) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing the sense of the House of Representatives that the Citizens’ Stamp Advisory Committee,
			 as an entity of the United States Postal Service, should issue a
			 commemorative stamp in honor of the 150th anniversary of the Metropolitan
			 Museum of Art.
	
 Whereas the Metropolitan Museum of Art (the Met) was founded on April 13, 1870, by civic leaders, artists, businessmen, collectors, and philanthropists for the express purpose of bringing art and art education to the American people;
 Whereas over the last 150 years, the Met has built a collection and education programs that reach over 7 million museum visitors every year from around the country and the world, bringing both art and education to millions of Americans in fulfillment of its original mission;
 Whereas today the Met is the largest art museum in the United States with over 4 million items in its collection, 80,000 of which are on display at any time, and featuring the work of many of the most important artists in history;
 Whereas throughout its history, the Met has celebrated American art and artists and presented the first permanent installation in an American art museums of American colonial and early Federal decorative arts and architecture;
 Whereas the Met has preserved more than a dozen historic American interiors from numerous buildings slated for demolition to preserve the history of American design;
 Whereas the Met now houses one of the world’s largest and most important collection of works by American artists, including: Berenice Abbott, Mary Cassatt, Thomas Cole, John Singleton Copley, Thomas Eakins, Daniel Chester French, Winslow Homer, John La Farge, Emanuel Leutze, Edmonia Lewis, Maria and Julian Martinez, Georgia O’Keeffe, Frederic Remington, Paul Revere, Diego Rivera, Augustus Saint-Gaudens, John Singer Sargent, Alfred Stieglitz, Gilbert Stuart, Henry Ossawa Tanner, Louis Comfort Tiffany, Kara Walker, and Frank Lloyd Wright, among many others;
 Whereas the Met has built reciprocal memberships with 16 museums across the country to ensure that Americans from every part of the country can enjoy access to the treasures of the museum;
 Whereas conservation, preservation, and research has always been central to the Met’s mission, and the museum now houses centers dedicated to the conservation of objects, paintings, paper, photographs, textiles, clothing, and other media in the museum’s collection, ensuring these treasures remain accessible to generations of visitors;
 Whereas the Met remains dedicated to providing educational resources for millions of Americans through tours, interactive experiences, and educator training;
 Whereas in 2017, over 230,000 people participated in school-group tours of the museum, including guided tours with museum experts, self-guided tours tailored to teachers’ needs, and opportunities for students to participate in hands-on art projects through the museum’s K–12 Studio Art Workshop;
 Whereas in 2017, over 2,000 educators participated in the Met’s K–12 Educators programs—including teacher workshops, Summer Educator Institutes, and the Met Professional Learning Community—to support teachers integrating the arts into the classroom;
 Whereas the Met makes available art-based lesson plans and curriculum resources available for free on the museum’s website to bring the treasures and learning opportunities of the Met to millions of children around the country;
 Whereas the Met has made it a priority to bring art to Americans of all ages and developed the MetFamilies and MetTeens programs and events specifically to inspire the next generation of great American artists; and
 Whereas the Met has been an American cultural institution for nearly 150 years; inspired new artists, historians, and collectors; exposed millions of Americans to the history, culture, and art of the world; and remains vital to the cultural health of the nation: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the United States Postal Service should issue a postage stamp honoring the 150th anniversary of the founding of the Metropolitan Museum of Art; and
 (2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp should be issued.
			